Case 1:19-cr-00561-LAP Document 60-4 Filed 02/27/20 Page 1 of 7
ese t 21-oy-00691-LAK-JCF Document 2003-3 Filed 05/11/18 Page 2 of 4

e ADDENDUM OF UNDERSTANDINGS

Transferor executes the instant Share Transfer Form subject to the following
Understandings:

i. This Share Transfer Form is being executed pursuant to an express order of
judgment of the U.S. District Court for the Southern District of New York in
the Chevron Corp. v. Donziger “civil RICO” case, Case No. 1:11-cv-0691
(Dkt. 1875) (Kaplan, J.), and furthermore upon the specific threat of
imposition of “contempt of court? sanctions if Transferor fails to execute
this Form.

2. Chevron Corp. has previously represented to Transferor that the
AMAZONIA RECOVERY LIMITED entity has been “plac[ed] into
liquidation” in Gibraltar after the entity “failed to participate in the
Gibraltar” arid subsequently “failed to pay” a default judgment entered by
the Gibraltar court against it.

3. Transferor acknowledges that this Form is being executed notwithstanding
the terms and restrictions of paragraphs 37-38 of the Articles of Association
of AMAZONIA RECOVERY LIMITED, which provide, inter alia, that “No

a transfer of any Shares shall be made or registered without the prior written
consent of a majority of the Directors (each acting in his or her absolute
discretion)” and that “Any purported transfer in violation of these Articles
shall be null and void.”

4. Transferor continues to take the position, which has been communicated in
writing to Chevron Corp. and to the US. District Court, that the
AMAZONIA RECOVERY LIMITED entity is null and void for several
reasons, including the fact that it has been taken over and is now being
manipulated by an adverse party to serve purposes: (frustration of prompt
relief to the affected peoples of Ecuador) that are wholly contrary and
opposite to the entity’s fundamental purposes as expressed in its

- Memorandum of Association and other foundational documents.

Executed as an Addendum to the deed on May 9, 2018
_ by the Transferor
acting by Steven R. Donziger

 

 

 

 

BEFORE ME

NOTARY PUBLIC

 

- Exhibit FF
Lofts
Case 1:19-cr-00561-LAP Document 60-4 Filed 02/27/20 Page 2 of 7
Case 1:11-cv-00691-LAK-JCF Document 2003-3 Filed 05/11/18 Page 3 of 4

_SHARE TRANSFER FORM

We: Donziger & Associates, PLLC of 245 West 104" Street, Suite 7D, New York,
New York 10025, UNITED STATES (hereinafter called ‘the Transferor’)

Do hereby with this Form and accompanying Addendum of Understandings
TRANSFER to:

[Chevron Designee] of [ ] (hereinafter called ‘the Transferee’):

63,000 fully paid up Class Bi Participation Shares of US$0.001 each in the
undertaking called:

AMAZONIA RECOVERY LIMITED (incorporation number 107788)
We the Transferee DO HEREBY agree to take the said shares.

IN WITNESS whereof the parties hereto have executed separate counterparts of this
Share Transfer as a deed as follows : .

Executed as a deed on May 9, 2018
by the Transferor

acting by Steven R. Donziger ees

BEFORE ME

 

 

NOTARY PUBLIC

Executed as a deed on fy, Lz 7 , 2018

by the Transferee
acting by [two directors]
[a director and its secretary]

BEFORE ME

NOTARY PUBLIC

 

Exhibit FF
2 of 3
““NOQ NAARLS
sepua,

pasnboy sinjzeubig
SOVOSTOANI

ASANO AO

(Gzee Tse Zz 1) Ape

(opsetse71z T+) “Aud

QO

2
OWyeIgIG

0)
1 eS

ET:LT
stoz ‘ot Aew
1 paaiasay
vars

‘ase 1:19-cr-00561-LAP Document 60-4 Filed O2k27#202 Rag
£11-cv-00691-LAK-JCF Document 2003-3 Filed ae 2 4 of 4

ANC IPI EN
AW} th #

SNA FOI COL
Uunq uosais

Ysa caisyyy hpuegl

“tl

SZOO! HYOK MEN WRIOA MAN
GZ BUNS ‘Lassls HLYO! 183M ShZ

‘OSA UADIZNOC ‘WH NFARLIS

fe 3 of 7

Exhibit FF
3 of 3
Case 1:19-cr-00561-LAP Document 60-4 _ Filed 02/27/20 Page 4 of 7
Case 1:11-cv-00691-LAK-JCF Document 2081 Filed 08/30/18 Page 4 of 7

August 22, 2018

VIA EMAIL

Mr. Randy Mastro

Gibson Dunn & Crutcher
200 Park Avenue

New York, New York 10166

RE: | Chevron v. Donziger, Case No. 11 Civ. 691 (LAK)

Mr. Mastro:

I attach forthwith via email two executed transfer agreements related to my contingent interest in
the Ecuador judgment that I sign under order from the district court and under threat of contempt.
Notarized versions and originals will be provided as soon as practicable given my location and
family obligations, but no later than September 4, 2018.

I also wish to make the following points about my First Amendment-protected view of the transfer
agreements:

I sign each of these agreements under duress and under threat of contempt of court based
on a RICO judgment that is contradicted by the findings of four layers of courts in Ecuador
and 17 appellate judges in that country. Ecuador is the venue in which your client, Chevron,
insisted this matter be resolved and where it had accepted jurisdiction. |

My client in Ecuador, the Amazon Defense Coalition (“FDA”), prevents any equity-holder
in the Ecuador judgment issued against your client to transfer any interest in the judgment
without the permission of the organization. The FDA has ordered me not to transfer any
interest (apart from shares in Amazonia, which the FDA considers a defunct organization)
to Chevron under the current coercive circumstances or in any way that might enrich
Chevron. The FDA also considers any share transfer by me or any other equity-holder to
Chevron to be null and void from a legal standpoint, with said interests reverting to the
FDA.

My view is that the RICO judgment on which the court’s recent order is based is the product
of false witness testimony from Alberto Guerra resulting from a bribe paid to him by your
client with the cooperation and planning of yourself and others at Gibson Dunn & Crutcher.
As you are aware, you and several of your colleagues in the Gibson Dunn firm are the
subject of a criminal referral letter to the U.S. Department of Justice for this abhorrent,
shocking, and I believe illegal behavior. As a result of the false witness testimony and for

Exhibit OO
1 of 4
Case 1:19-cr-00561-LAP Document 60-4 Filed 02/27/20 Page 5 of 7
Case 1:11-cv-00691-LAK-JCF Document 2081 Filed 08/30/18 Page 5 of 7

other reasons, I personally consider the RICO judgment to be the product of your law firm’s
fraud, although as a U.S. lawyer and resident of New York I am required to abide by its
terms. I reiterate that | do so under duress.

e The RICO findings are not the last word on enforcement of the Ecuador judgment and on
enforcement of contracts the FDA has with its equity-holders. As indicated, the Ecuador
judgment against your client is backed by voluminous scientific evidence and has been
affirmed unanimously by three appellate courts in your client’s preferred forum of Ecuador.
Factual findings of “bribery” and “ghostwriting” are contradicted by evidence and by
findings of courts in other jurisdictions. Further, courts in Canada and an international
arbitration proceeding are currently reviewing the facts that formed the basis of RICO
findings in the context of independent proceedings, with likely results inconsistent with the
RICO findings.

As a result of these reasons and others, I reserve the right to challenge any of these coercively
executed transfer agreements in the context of other legal proceedings relating to the Ecuador
judgment. I also maintain my rights relative to you personally, that of your law firm, that of Mr.
Guerra, and that of your client Chevron and the individuals in that corporation who participated in
producing the false evidence in the RICO matter designed to taint my reputation and frame me
with false accusations of wrongdoing.

That said, I hereby transfer clean copies of both transfer documents consistent with the order of
the district court. Again, notarized versions and originals will be provided as soon as practicable,
but no later than September 4, 2018.

Sincerely,

/s/

Steven R. Donziger

Exhibit OO
20f 4
 

 

 

Case, 1:19;¢7-00564: LAR Document Arde F¥adsQelaa/20 eRaae & of 7

Case 1:11-cv-00691-LAK-JCF Document 2048-2 Filed 06/28/18 Page 2 of 2

SHAKE I KANSFER FURM

We: Donziger & Associates, PLLC of 245 West 104'" Street, Suite 7D, New York, New
York 10025, UNITED STATES (hereinafter called ‘the Transferor’)

DO HERERY transfer to:
Chevron Corporation (hereinafter called ‘the Transferee’):

oo fully paid up Class B1 Participation Shares of US$0.001 each in the undertaking
called:

AMAZUNIA KECUYEKY LEMILED (incorporation number LU//88)
We the Transferee DO HEREBY agree to take the said shares.

IN WITNESS whereof the parties hereto have executed this Share Transfer Form as a deed

ac fallawe

Executed as adeed on __ June 2018
by the Transferor
acting by its authorized representative Steven R. Denzigee—=——

   

 

KLEUKE ME

NOTARY PUBLIC

fxecuted asadeedon —— June L2ULS
by the Transferee
acting by its authorized representative = tenn nnenetennesetneee assay

BEFORE ME

NULARY PUBLIC

Exhibit OO
3 of 4
 

Case 1:19-cr-00561- A Fi ae
ro TIE eee oder HI ICERIRP PRGOF dt PF”

Case 1:11-cv-00691-LAK-JCF Document 2072 Filed 08/15/18 Page 12 of 13

This TRANSFER AND ASSIGNMENT (this “Agreement”) is made effective as
of August 14, 2018 by and among Steven Donziger, The Law Offices of Steven R. Donziger, and
Donziger & Associates, PLLC also known as Donziger Associates, PLLC (collectively “Assignor”),
on the one hand, and Chevron Corporation (“Assignee”), on the other hand (Assignor and Assignee
collectively referred to as the “Parties”).

IT IS HEREBY AGREED, between and among the Parties, as follows:

1. Assignment. Assignor (including each person and entity included within that
collective term) does hereby irrevocably assign, set over, and transfer to Assignee all right, title, and
interest Assignor has, directly or indirectly, to any contingent fee under that certain Retainer

t, dated as of January 5, 2011, between and among (a) each of the individual plaintiffs in
Lawsuit No. 2003-2002, entitled Maria Aguinda y Otros v. Chevron Corporation, in the Sucumbios
Provincial Court of Justice of the Republic of Ecuador (including all appeals or subsequent
proceedings with respect to any judgment, order or decree), (b) El Frente de Defense de la Amazonia
also known as the Amazon Defense Front, the ADF, and the FDA, (c) Asamblea de Afectados Por
Texaco, and (d) Donziger Assuciates, PLLC (ihe “Retainer Agreemeni”), together with its
successors and assigns and all successors to and predecessors of the Retainer Agreement, and
Assignee hereby accepts such assignment.

2. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which shall constitute the same document.

IN WITNESS WHEREOF, the Parties have executed this Transfer and Assignment

 

 

as of August 14, 2018.
ae oni

a Steven Donziger
in his individual capacity and in his capacities
as authorized representative of The Law Offices
of Steven R. Donziger and Donziger

 

Associates PLLC
STATE OF NEW YORK )
) ss.:
COUNTY OF NEW YORK)
On the day of August 2018, before me, the undersigned notary public, personally appeared

Steven Donziger, personally known to me or proved to me on the basis of satisfactory evidence
to be the individual whose name is subscribed to the within instrument and acknowledged to me
that he executed the same in his individual capacity and as his capacities as authorized
representative of The | aw Offices of Steven R. Donziger and Donziger Associates PILTC, and by

Exhibit OO
4 of 4

 
